Fourth Court of Appeals
                               San Antonio, Texas
                                      June 13, 2018

                                   No. 04-17-00778-CR

                                     Marco TULIO,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR10853
                      Honorable Lorina I. Rummel, Judge Presiding


                                     ORDER

       The Appellant’s Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due July 9, 2018. Further extensions of time will be disallowed.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of June, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court